    Case: 1:16-cv-08637 Document #: 3753 Filed: 08/09/20 Page 1 of 1 PageID #:259929




                                UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS



    IN RE BROILER CHICKEN ANTITRUST                           Civil Action No. 1:16-cv-08637
    LITIGATION
                                                              Judge Thomas M. Durkin

                                                              Magistrate Judge Jeffrey T. Gilbert
    THIS DOCUMENT RELATES TO:

    All Direct Action Plaintiffs                              NOTICE OF FILING OF LIST OF
                                                              DIRECT ACTION PLAINTIFFS




To:       Counsel of Record, via the ECF System

          PLEASE TAKE NOTICE that on Sunday, August 9, 2020, we are hereby filing the

attached corrected list of Direct Action Plaintiffs that have filed Complaints and were consolidated

in In re Broiler Chicken Antitrust Litigation as of August 9, 2020.1 This list replaces the list filed

on August 6, 2020 [Dkt. 3744_1].



DATED: August 9, 2020
                                                          /s/ Scott E. Gant

                                                      Scott E. Gant
                                                      BOIES SCHILLER FLEXNER LLP
                                                      1401 New York Avenue, NW
                                                      Washington, DC 20005
                                                      Tel: (202) 237-2727
                                                      Fax: (202) 237-6131
                                                      Email: sgant@bsfllp.com

                                                      Co-Liaison Counsel for Direct Action Plaintiffs


1
  Commonwealth of Puerto Rico v. Koch Foods Inc. et al., Case No. 19-cv-01605 (D.P.R.), listed with a dagger (“†”)
in the attached list, has been consolidated with the master action, but Puerto Rico is not part of the group of Direct
Action Plaintiffs.
